CARLAND, District Judge.
This is an action of ejectment commenced m the United States Circuit Court for the District of Minnesota, to recover the possession of a parcel of land claimed to be a part of lot 2, section 3, and lots 1 and 8 of section 4, township 57 north, range 17 west, St. Louis county, Minn. The case is ruled by the ease of the same plaintiffs in error v. Tanner and Cronin, defendants in error (No. 2,986, just decided) 176 Fed. 537.
The judgment of the trial court is reversed, with directions to enter judgment, upon the facts found, in favor of plaintiffs in error for the possession of so much of the land demanded in the complaint as lies north of the Faison meander boundary line. >